ON CONFESSION OF ERROR

PER CURIAM.
In this dependency proceeding, A.B., the mother of H.C., a child, appeals an order of the circuit court terminating supervision by the Department of Children and Families, but retaining jurisdiction over the case. The Department properly confesses error, recognizing that the trial court’s order is inconsistent with our decision in W.R. v. Department of Children & Families, 757 So.2d 605 (Fla. 5th DCA 2000). Accordingly, we reverse the trial court’s order to the extent that the trial court retains jurisdiction over A.B. and H.C.
' REVERSED.
PALMER, ORFINGER and MONACO, JJ., concur.